Citation Nr: 0805842	
Decision Date: 02/21/08    Archive Date: 03/03/08

DOCKET NO.  04-24 910A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a right knee 
disability.

2.  Entitlement to service connection for a low back 
disability.

3.  Entitlement to service connection for pulmonary 
hypertension.

4.  Entitlement to an initial compensable rating for a nerve 
injury to the lung.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. R. Fletcher, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
September 1980 to December 1987.  Prior to this service, he 
had active duty for training from September 1972 to December 
1972.  

These matters are before the Board of Veterans' Appeals 
(Board) on appeal from March 2003 and March 2005 rating 
decisions by the St. Petersburg, Florida Department of 
Veterans Affairs (VA) Regional Office (RO).  

In June 2007, a hearing before the undersigned Acting 
Veterans Law Judge was held at the RO.  A transcript of this 
hearing is of record.

In addition to the issues listed on the title page of this 
decision, the veteran also perfected an appeal as to a claim 
for a rating in excess of 30 percent for achalasia with 
hiatal hernia.  However, his representative, in accordance 
with the veteran's wishes, withdrew this claim in a signed 
statement dated in October 2006.

By an April 2007 statement and testimony provided at the June 
2007 travel Board hearing, the veteran raised the issue of 
entitlement to service connection for interstitial lung 
disease.  Since this issue has not been developed for 
appellate review, it is referred to the RO for appropriate 
action.

The issue of entitlement to service connection for pulmonary 
hypertension is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required on his part.


FINDINGS OF FACT

1.  On the record at the June 2007 hearing before the 
undersigned, the veteran indicated that he wished to withdraw 
his appeal seeking an initial compensable rating for a nerve 
injury to the lung; there are no questions of law or fact 
remaining before the Board in this matter.

2.  The veteran is not shown to have a right knee disability.

3.  A low back disability was not manifested in service, and 
a current low back disability is not shown to be related to 
service.


CONCLUSIONS OF LAW

1.  The veteran has withdrawn his Substantive Appeal in the 
matter of entitlement to an initial compensable rating for a 
nerve injury to the lung; the Board has no jurisdiction in 
this matter.  38 U.S.C.A. § 7105(d)(5) (West 2002 & Supp. 
2007); 38 C.F.R. §§ 20.202, 20.204 (2007).

2.  Service connection for a right knee disability is not 
warranted.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & 
Supp. 2007); 38 C.F.R. § 3.303 (2007).

3.  Service connection for a low back disability is not 
warranted.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & 
Supp. 2007); 38 C.F.R. § 3.303 (2007).









REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Preliminary Matters

A.  Entitlement to an Initial Compensable Rating for a Nerve 
Injury to the Lung

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal, 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn at any time before the Board promulgates a 
decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the 
appellant or by his or her authorized representative.  38 
C.F.R. § 20.204.

On the record at the hearing before the undersigned in June 
2007, the veteran withdrew his appeal in the matter of 
entitlement to an initial compensable rating for a nerve 
injury to the lung in that he expressed agreement with the 
disability rating currently assigned.  (The veteran stated 
that he is "fine" with the noncompensable rating for his 
nerve injury.  See June 2007 hearing transcript at p. 8.)  
Hence, there are no allegations of error of fact or law for 
appellate consideration on that issue.  Accordingly, the 
Board does not have jurisdiction to consider an appeal in 
this matter, and it must be dismissed without prejudice.

As noted in the Introduction, the veteran also raised the 
issue of entitlement to service connection for interstitial 
lung disease.  In fact, he expressed his belief that the RO 
had repeatedly failed to consider a claim for interstitial 
lung disease.  The record reflects that the veteran had 
previously explicitly raised such a claim in an April 2007 
statement.  This matter has been referred to the RO for 
appropriate action.

B.  Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies 
to the claims for service connection for a right knee 
disability and a low back disability decided herein.

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b);  Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in his or 
her possession that pertains to the claim.  38 C.F.R. § 
3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).

With regard to the claims for service connection for a right 
knee disability and a low back disability, the veteran was 
advised of VA's duties to notify and assist in the 
development of the claims in an April 2002 letter, prior to 
the rating decision on appeal.  The letter explained the 
evidence necessary to substantiate the claims, the evidence 
VA was responsible for providing, and the evidence he was 
responsible for providing.  Although the April 2002 letter 
did not specifically inform the veteran to submit any 
pertinent evidence in his possession, it informed him of the 
evidence required to substantiate his claims and that he 
should submit such evidence or provide the RO with the 
information necessary for the RO to obtain such evidence on 
his behalf.  The veteran has had ample opportunity to 
respond.  Furthermore, in an attachment to a May 2006 
Supplemental Statement of the Case, he was given notice 
regarding ratings and effective dates of awards, see 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  He 
was given ample time to respond and supplement the record.  

Regarding the duty to assist, the RO has obtained the 
veteran's service medical records (SMRs) and post-service VA 
and private treatment records.  The RO arranged for VA 
examinations.  The Board is satisfied that VA has complied 
with the duty to assist requirements of the VCAA and the 
implementing regulations.  Thus, VA's duty to assist is also 
met. 

II.  Service Connection for Right Knee and Low Back 
Disabilities

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted during 
active military service, or for aggravation of a pre-existing 
injury suffered, or disease contracted, during such service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service 
connection also may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Direct service connection may not be granted without medical 
evidence of a current disability, medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and competent (medical) 
evidence of a nexus between the claimed in-service disease or 
injury and the present disease or injury.  See Caluza v. 
Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. 
Cir. 1996) (table).

In the absence of proof of a present disability (and, if so, 
of a nexus between that disability and service), there can be 
no valid claim for service connection.  Gilpin v. West, 155 
F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992).  This principle has been repeatedly 
reaffirmed by the Federal Circuit, which has stated that "a 
veteran seeking disability benefits must establish . . . the 
existence of a disability [and] a connection between the 
veteran's service and the disability."  Boyer v. West, 210 
F.3d 1351, 1353 (Fed. Cir. 2000).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its 
merits, the evidence must preponderate against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.

The veteran's SMRs note that the veteran complained of back 
pain associated with breathing problems in October 1981.  No 
orthopedic complaints or findings were noted on examination.  
The veteran complained of right knee pain when running in 
June 1985.  Examination in July 1985 revealed full range of 
motion and stable ligaments in the right knee.  Crepitation 
was noted.  The assessment was rule out retropatellar pain 
syndrome.  A January 1986 SMR notes that the veteran fell and 
hit his head; there are no complaints of low back pain 
associated with the fall.  A January 1987 examination report 
notes no complaints or findings related to a right knee 
disability; clinical evaluation of the lower extremities was 
normal.  An October 1987 separation examination revealed no 
disability of the right knee.  The veteran's SMRs, including 
the October 1987 separation examination report, are negative 
for history, complaints, or findings of low back disability.

A March 1992 Army Reserve report of medical history notes 
that the veteran denied having any current knee problems.  He 
did complain of low back pain and cramps with radiculopathy.  
Examination revealed no limitation of the right knee.

A January 1997 Army Reserve report of medical history notes 
that the veteran complained of low back pain since a 1989 
motor vehicle accident.  

In March 2002, the veteran submitted a claim, in pertinent 
part, for service connection for a right knee disability and 
a low back disability.

A May 2004 Social Security consultative report by Dr. TJM 
notes the veteran's history of three motor vehicle accidents 
from 1989 to 1990.  Currently, the veteran complained of low 
back pain with radiculopathy and right knee weakness and 
swelling.  Examination revealed no swelling, tenderness, or 
limitation of motion in the right knee.  

An October 2004 VA spine examination report notes that the 
veteran reported that when he fell and lost consciousness in 
1986, he also injured his back.  He denied seeking any 
medical treatment for his back at that time.  Currently, he 
complained of low back pain with radiculopathy.  On 
examination, the lumbar spine was tender to palpation.  
Neurological examination revealed findings of bilateral 
stocking neuropathy to the knees.  The examiner noted that a 
2003 MRI revealed a disc bulge at L5-S1.  The examiner opined 
that the veteran's current low back problems are "as likely 
as not related to his original service connected (head) 
injury which is in progression thereof."

An August 2005 VA examination report notes the veteran's 
history of right knee problems in service.  Currently, the 
veteran complained of his right knee giving out and a history 
of weakness and numbness in his right leg associated with a 
low back disability.  The veteran denied any knee pain, 
stiffness, or crepitus.  The examiner noted that the veteran 
had no current symptoms consistent with retropatellar pain 
syndrome.  It was further noted that there was no specific 
abnormality or symptom appreciated at the right knee.  

The August 2005 VA examiner also noted the veteran's 
complaints of low back pain.  After reviewing the veteran's 
claims file, the examiner noted that the veteran's SMRs are 
negative for findings of low back disability during active 
duty.  The veteran was first noted to have low back 
complaints after car accidents in 1989 and 1990.  The 
examiner opined that the veteran's current low back 
disability "is more likely than not due to his motor vehicle 
accident and/or due to a post-service event."

During the June 2007 travel Board hearing, the veteran 
testified that his right knee occasionally gives way.  He 
also testified that he has had no post-service treatment for 
a right knee disability, and has not been given any diagnosis 
for a right knee disability by a physician.  In addition, the 
veteran testified that he injured his back in 1986 when he 
fell and blacked out.

With regard to the veteran's claim for service connection for 
a right knee disability, while the veteran's SMRs do show 
complaints of right knee pain on running in 1985, subsequent 
SMRs, including an October 1997 separation examination 
report, are negative for complaints or findings of a right 
knee disability.  Additionally, there is no post-service 
medical evidence of a right knee disability.  The veteran has 
denied seeking any treatment for a right knee disability 
since service, and the August 2005 VA examiner indicated that 
there was no specific abnormality or symptom appreciated at 
the right knee.  Accordingly, service connection for a right 
knee disability is not warranted.  See Gilpin, Brammer, 
supra.

With regard to the veteran's claim for service connection for 
a low back disability, post-service medical records clearly 
show (and it is not in dispute) that the veteran has such 
disability.  However, his SMRs are completely silent for low 
back complaints or findings.  (Complaints noted in 1981 were 
attributed to breathing problems rather than an orthopedic 
disability.)  Consequently, service connection for such 
disability on the basis that it became manifest in service, 
and persisted, is not warranted.

The veteran sustained post-service injuries in 1989 and 1990 
motor vehicle accidents.  There is no record documenting any 
low back problems prior to the post-service injuries.  While 
the October 2004 VA examiner's opinion support's the 
veteran's assertion that his current low back problems are 
related to a 1986 fall with loss of consciousness, the Board 
notes the veteran's service medical records do not show any 
evidence of a low back injury after the 1986 fall.  The 
account of the veteran's back problems after a fall in 
service does not gain in probative value by virtue of being 
repeated by a physician who otherwise has no knowledge of the 
history in the matter.  LeShore v. Brown, 8 Vet. App. 405 
(1995).  

Although the veteran asserts that he injured his low back 
following the 1986 fall, as noted, the January 1986 clinical 
record documenting that fall is negative for any complaints 
of low back pain associated with the fall.  Subsequent SMRs 
are also negative for any complaints or findings regarding 
the low back, and the October 1987 separation examination 
report is also negative for history, complaints, or findings 
of low back disability.  In fact, at separation, the veteran 
specifically denied any history of back pain.  In light of 
the lack of any complaints or treatment at the time of the 
in-service fall or thereafter, the Board finds the denial of 
back pain at separation to be more credible than the recent 
reports of back problems, which were offered almost two 
decades after service, and following several post-service 
motor vehicle accidents.  The Board believes this conclusion 
to be strongly supported by the January 1997 Army Reserve 
report of medical history in which it was noted that the 
veteran complained of low back pain only since a 1989 motor 
vehicle accident.

The Board finds the most probative evidence in this case to 
be the August 2005 VA medical opinion, which is clearly 
against the veteran's claim.  The VA physician opined that it 
was not likely that the veteran's current low back disability 
was incurred during his military service.  The Board finds 
this opinion to be persuasive because it is based on a review 
of the veteran's pertinent history as noted above.  Notably, 
the VA examiner specified reasons for this conclusion, 
including that there was no documented low back problem 
during the veteran's active military service. 

The Board has considered the benefit of the doubt doctrine; 
however, as the preponderance of the evidence is against 
these claims for service connection, that doctrine does not 
apply.  See 38 U.S.C.A. § 5107(b).


ORDER

The appeal in the matter of entitlement to an initial 
compensable rating for a nerve injury to the lung is 
dismissed.

Service connection for a right knee disability is denied.

Service connection for a low back disability is denied.


REMAND

With regard to his claim of service connection for pulmonary 
hypertension, the veteran contends that he currently has 
pulmonary hypertension related to his service-connected 
achalasia with hiatal hernia.  In the alternative, he 
contends that his pulmonary hypertension is related to a head 
injury sustained during service.  A January 1986 SMR notes 
that the veteran fell and hit his head; he lost consciousness 
for approximately 30 seconds.  An October 2004 VA respiratory 
examination reports note a finding of pulmonary hypertension.  
In November 2006, the veteran submitted an excerpt from an 
article by the National Institutes of Health which states 
"damage to the head or brain usually results in some damage 
to the vascular system."  The Board notes that the October 
2004 VA examiner opined that the veteran's pulmonary 
hypertension is not related to his service-connected 
achalasia with hiatal hernia; however, the VA examiner did 
not offer an opinion as to whether this disability is related 
to the veteran's inservice head injury with loss of 
consciousness.  Therefore, the RO should schedule the veteran 
for a VA medical examination to obtain a medical opinion as 
to the etiology of any current pulmonary hypertension.  See 
38 U.S.C.A. § 5103A.

Accordingly, the case is REMANDED for the following action:

1.  The veteran should be afforded an 
examination by the appropriate specialist 
to determine the etiology of any current 
pulmonary hypertension.  The veteran's 
claims file must be reviewed by the 
examiner in conjunction with the 
examination.  Based on examination of the 
veteran and review of the claims file, and 
with consideration of sound medical 
principles, the examiner should provide an 
opinion as to the likely etiology of the 
veteran's pulmonary hypertension, if any, 
and specifically whether it is at least as 
likely as not that such disability is 
etiologically related to the head injury 
with loss of consciousness that the 
veteran sustained during service.  The 
examiner should explain the rationale for 
all opinions given.

2. Thereafter, the RO should readjudicate 
this claim.  If it remains denied, the 
veteran and his representative should be 
issued an appropriate Supplemental 
Statement of the Case and provided the 
opportunity to respond before the case is 
returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter that the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2007).



______________________________________________
MICHAEL LANE
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


